United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 4, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-10210
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RONNY L. PACE,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 5:01-CR-22-ALL-C
                       --------------------

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Ronny L. Pace appeals the district court’s order denying his

requests for both a stay of his 28 U.S.C. § 2255 proceedings and

the transcript of his grand jury proceedings.    Pace contends that

the grand jury transcript is necessary for the development and

resolution of his 28 U.S.C. § 2255 proceedings, which were still

pending when he filed his notice of appeal.

     The district court entered final judgment in Paces’s

28 U.S.C. § 2255 proceedings during the pendency of this appeal.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10210
                                 -2-

However, Pace’s premature notice of appeal precludes appellate

jurisdiction because the district court could not have certified

pursuant to FED. R. CIV. P. 54(b) the order appealed as final.

See Young v. Equifax Credit Info. Servs., 294 F.3d 631, 634 n.2

(5th Cir. 2002); FED. R. CIV. P. 54(b).    Additionally, the order

appealed is not a nonfinal judgment to which the collateral order

exception applies.   See 28 U.S.C. § 1292; Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 546 (1949).     Moreover, orders

denying discovery requests incident to a pending action are not

immediately appealable, save certain narrow exceptions

inapplicable to the instant case.    See Piratello v. Philips

Elecs. N. America Corp., 360 F.3d 506, 508 (5th Cir. 2004);

Texaco, Inc. v. Louisiana Land & Exploration Co., 995 F.2d 43,

43-44 (5th Cir. 1993).    We therefore lack jurisdiction to

entertain the appeal.    The Government’s motion to dismiss is

GRANTED, and the appeal is DISMISSED for lack of jurisdiction.

     MOTION TO DISMISS GRANTED; APPEAL DISMISSED.